Case 1:19-cr-00351-VM Document 81 Filed 06/01/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ae ee ee ee ee ee ee ee ee X
UNITED STATES OF AMERICA, : 19 CR 351 (VM)
-against-
ORDER
ANTONIO MEDINA, :
Defendant. :
ae ee ee ee ee ee ee ee ee X

VICTOR MARRERO, U.S.D.J.:

The Court previously scheduled a conference in the above-
referenced matter for June 5, 2020. By letter dated May 29,
2020, counsel for the above-named defendant and the Government
request that the conference be adjourned for approximately
forty-five days, and that the adjourned time be excluded under
the Speedy Trial Act. (See Dkt. No. 80.) Accordingly, it is
hereby ordered that the conference currently scheduled for June
5, 2020 shall be rescheduled to July 24, 2020 at 10:00 a.m.

It is hereby ordered that the adjourned time shall be
excluded from speedy trial calculations. This exclusion is
designed to guarantee effectiveness of counsel and prevent any
possible miscarriage of justice, and to ensure the safety and
health of all parties. The value of this exclusion outweighs the
best interests of the defendant and the public to a speedy
trial. This order of exclusion of time is made pursuant to 18

U.S.C. § 3161 (h) (7) (B) (i).

 

SO ORDERED:
Dated: New York, New York
O01 June 2020 ,
ff pee
‘Pt en . pe x ae,
3 Lo we — ~
Jefe 4 Ma
“ & Victor Marrero

UsS. Did.
